DETAILED ACTION
First Office Action with respect to claims 1-14.  Claims 1 and 8 are independent.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
3GPP TS 23.122 V16.2.0
TS 23.122
06-2019
3GPP TSG-CT WG1 Meeting #117
C1-193117
C1-193118
05-2019


Claim Interpretation
A UE operating in a wireless communications system such as described in the instant specification has PLMN selection modes - manual and automatic.  The claim language does not capture what the manual and automatic modes are. The SOR failure is detected while the UE is in a manual mode. Based on the failure the UE switches to automatic mode and performs a PLMN selection procedure to obtain services from a second VPLMN which is a higher priority than the first VPLMN.  So, the claim languages may be interpreted as switching to an automatic mode means to automatically perform a PLMN selection… TS 23.122 at section 4.4.3.1 discloses - if the MS is in manual mode and neither registered PLMN nor PLMN that is equivalent to it is available but EHPLMN is available, then instead of performing the manual network selection mode procedure of subclause 4.4.3.1.2 the MS may select and attempt registration on the highest priority EHPLMN.  This is similar to the claimed features noted above and could readily be substituted for when the SOR fails and selecting a VPLMN. Applicants are encouraged to contact the Examiner should they wish to discuss these issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over C1-193117 in view of TS 23.122.

Regarding claim 1, C1-193117 discloses – A method performed by a user equipment (UE) in a wireless communication system, the method comprising detecting, in a manual mode, a steering of roaming (SOR) failure during registering (C.2) with a first visitor-public land mobile network (VPLMN) or after a registration with the first VPLMN (C.3), performing a PLMN selection procedure to obtain services from a second VPLMN which is a higher priority than the first VPLMN.
C1-193117 discloses – (The procedure in this annex for steering of UE in VPLMN can be initiated by the network while the UE is trying to register onto the VPLMN as described in subclause C.2, or after the UE has registered onto the VPLMN as described in subclause C.3) C.1 General. (due to SOR" failure attempt to obtain service on a higher priority PLMN as specified in subclause 4.4.3.3 with an exception that the current PLMN is considered as lowest priority) Fig. C.2.1 step 8 and Fig. C.3.1 step(s) 3 a & b.
C1-193117 doesn’t expressly teach switching the manual mode to an automatic mode before performing the steps noted above after when the SOR failure occurs.  
In an analogous art, TS 23.122 teaches - if the MS is in manual mode and neither registered PLMN nor PLMN that is equivalent to it is available but EHPLMN is available, then instead of performing the manual network selection mode procedure of subclause 4.4.3.1.2 the MS may select and attempt registration on the highest priority EHPLMN. Section 4.4.3.1.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the feature of automatically registering on the highest priority PLMN even in manual mode, as taught in the TS 23.122.  Since C1-193117 is an appendix to TS 23.122 this would have been viewed as a simple substitution. Additionally, one of ordinary skill in the art would have understood C1-193117 as suggesting the steps of the claim being performed automatically while even in the manual selection mode. The modification of C1-193117 with TS 23.122 would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.
The combination of C1-193117 with TS 23.122 is also applied in the rejections to the dependent claims for obvious reasons as the subject matter relates to the same features with modifications and come from the same source.

Regarding claim 2, C1-193117 teaches when the first VPLMN is determined as a PLMN where the SOR failure occurs, the first VPLMN is considered as a lowest priority during performing the PLMN selection procedure. (the UE will perform PLMN selection with the current VPLMN considered as lowest priority.) C.1

Regarding claim 3, C1-193117 teaches the UE is still registered on the first VPLMN where the SOR failure occurs upon switching the manual mode to the automatic mode. Fig. C.2.1 steps 6 -8. Also, see TS 23.122 Section 4.4.3.1.

Regarding claim 4, C1-193117 teaches the PLMN selection procedure is performed after an emergency protocol data unit (PDU) session is released in case that the UE has an established emergency PDU session. (If the last established PDU session is an emergency PDU session then the UE shall attempt to perform the PLMN selection after the release of the emergency PDU session and expiration of timer T.) Fig. C.3.1 step(s) 3 a & b.

Regarding claim 5, C1-193117 teaches receiving, from the first VPLMN, a registration accept message that includes SOR information during registering with the first VPLMN, and wherein the SOR failure is detected based on the registration accept message. (The VPLMN AMF to the UE: The VPLMN AMF shall transparently send the received steering of roaming information to the UE in the REGISTRATION ACCEPT message) Fig. C.2.1 step 6.

Regarding claim 6, C1-193117 teaches determining that the SOR failure occurs in case that (i) the SOR information is missing in the registration accept message or (ii) a security check fails of the SOR information during registering with the first VPLMN.C1-C3

Regarding claim 7, C1-193117 teaches operating in an IDLE mode or an RRC-INACTIVE mode before performing the PLMN selection procedure. (the UE shall wait until it moves to idle mode or 5GMM-CONNECTED mode with RRC inactive indication (see 3GPP TS 24.501 [64]) before attempting to obtain service on a higher priority PLMN) Fig. C.3.1 step(s) 3 a & b.

Regarding claim 8, the analysis used for claim 1 applies as the claims contain similar features. Typical mobile terminal used in 5G, etc.
Regarding claim 9, the analysis used for claim 2 applies.
Regarding claim 10, the analysis used for claim 3 applies.
Regarding claim 11, the analysis used for claim 4 applies.
Regarding claim 12, the analysis used for claim 5 applies.
Regarding claim 13, the analysis used for claim 6 applies.
Regarding claim 14, the analysis used for claim 7 applies.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2020/0084741 A1
Chun et al. 
03-2020
US-2013/0109377 A1
Al-Khudairi et al.
05-2013
US-2019/0268752 A1
Buckley et al. 
08-2019



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643